898 F.2d 147Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Jon TANNER, Plaintiff-Appellant,v.R.V. CHADWELL;  Walter Howard, Defendants-Appellees.
No. 89-7163.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1989.Decided:  March 5, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Glen M. Williams, Senior District Judge.  (C/A No. 88-151-B)
Anthony Jon Tanner, appellant pro se.
Henry Smith Keuling-Stout, for appellees.
W.D.Va.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Anthony Jon Tanner appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tanner v. Chadwell, C/A No. 88-151-B (W.D.Va. May 17, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Tanner's motion for preparation of a transcript at government expense is denied.


2
AFFIRMED.